People v Schulz (2019 NY Slip Op 06653)





People v Schulz


2019 NY Slip Op 06653


Decided on September 19, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 19, 2019

110021

[*1]The People of the State of New York, Respondent,
vEric Schulz, Appellant.

Calendar Date: August 30, 2019

Before: Lynch, J.P., Clark, Aarons, Rumsey and Pritzker, JJ.


Todd G. Monahan, Schenectady, for appellant.
Andrew J. Wylie, District Attorney, Plattsburgh (Jeffrey C. Kehm of counsel), for respondent.

Appeal from a judgment of the County Court of Clinton County (Lawliss, J.), rendered July 11, 2017, convicting defendant upon his plea of guilty of the crimes of robbery in the second degree, criminal use of a firearm in the second degree and grand larceny in the fourth degree.
Judgment affirmed. No opinion.
Lynch, J.P., Clark, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.